Title: From John Adams to the Committee for Foreign Affairs, 13 February 1779
From: Adams, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John


     
      Gentlemen
      Passy Feb. 13. 1779
     
     I had Yesterday, the Honour of your Favour of the 28 Octr. inclosing a Resolution of Congress of the 22 of the same Month, to which I Shall give all the Attention in my Power. I have great Satisfaction in the Reflection, that I have hitherto endeavoured with much Sincerity, to conform to the Spirit of it.
     What you recommend to me, viz. to communicate to the Ministers of other Courts, Such Intelligence as I may receive, will not in future be so much in my Power. But as far as I can while I Stay in Europe, I Shall endeavour to comply. Indeed it is a long Time that we have had no Intelligence to communicate. Three Vessells we know have been taken, each of which had many Letters, and two of them public Dispatches. One that Sailed from Philadelphia 4 Nov. another 24. and one from Boston the 20. And We fear that many others are lost. The Dispatches in all these were Sunk, and the Letters too.
     It would be agreable to me, indeed, if I were able to throw any Light on the Subject of Finances: As to a Loan in Europe all has been done which was in our Power to do but without the desired Effect. (Economy and Taxation, comprehend all the Resources, I can think of.
     We expect the Honour of a Visit from the Marquiss de la Fayette this Morning, whom We Shall receive with Gratitude, for his gallant and glorious Exertions, in one of the best Causes in which an Hero ever fought.
     Accept of my Thanks for your kind Wishes for my Happiness, and believe me to be your affectionate Friend
     
      John Adams
     
    